IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM BRADLEY                        NOT FINAL UNTIL TIME EXPIRES TO
EDMONSON,                              FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-3111
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 30, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William Bradley Edmonson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.